Citation Nr: 1519051	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. Driever

INTRODUCTION

The Veteran served in the Army from August 1969 to March 1972.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granted service connection for degenerative joint disease of the right knee and assigned this disability an initial 10 percent rating, effective June 3, 2004.  

In March 2006, the Veteran and his spouse testified in support of the claim for service connection for a right knee disability before a Decision Review Officer at the RO.  In January 2011, the Veteran again testified at the RO, this time before the undersigned Acting Veterans Law Judge and in support of a claim for a higher initial rating for the right knee disability.

In August 2011 and April 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

VA processed this appeal electronically, utilizing Virtual VA and the Veterans Benefits Management System (VBMS), paperless claims processing systems.  Review of this appeal thus contemplates both of these electronic records.


FINDINGS OF FACT

1.  During the entire course of this appeal, degenerative joint disease in the Veteran's right knee caused pain and noncompensable, painful limitation of motion.   

2.  Since February 12, 2008, the Veteran's right knee disability has involved not only degenerative joint disease with painful, limited motion, but also significant subluxation.

3.  The schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's right knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2014).

2.  The criteria for entitlement to an initial separate 30 percent rating for subluxation of the right knee, from February 12, 2008, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, the Veteran does not assert that VA violated its duty to notify, including during the January 2011 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), or that there are any outstanding records VA should obtain on his behalf.  No further notice is thus needed.  

In written statements and hearing testimony, he and his spouse challenged the adequacy of the VA examinations he underwent in support of this claim, asserting that the examiners did not contemplate treatment records in the claims file showing right knee subluxation.  The Board agrees but, based on the disposition of this claim, set forth below, does not find another VA examination necessary.  Rather, the Board relies upon the treatment records to which the Veteran and his spouse refer, rather than the VA examination reports, in granting the Veteran a separate maximum rating for the subluxation.  Given this favorable action, no further assistance is needed.  The Board's decision to proceed in this manner is at most non-prejudicial or harmless, not affecting the essential fairness of the adjudication.  38 C.F.R. § 20.1102 (2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

II.  The Merits of the Claim

The Veteran claims entitlement to an initial rating in excess of 10 percent for his right knee disability.  According to written statements he, his spouse, his father and a co-worker submitted in June 2008 and his January 2011 hearing testimony, doctors have confirmed that the Veteran's right knee is significantly damaged, involving subluxation, and, in conjunction with his PTSD, rendering him totally disabled, including by the Social Security Administration (SSA).  The Veteran asserts that his right knee disability causes pain, locking, popping, swelling and instability, symptoms that have not improved since 2008.  The Veteran's co-worker recalls the Veteran telling him that, despite losing weight, he still had orthopedic difficulties and would benefit from knee surgery.

The Veteran requests that his right knee disability be rated under DC 5257, based on subluxation or instability and pursuant to Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the assignment of several ratings under various DCs is generally permitted only where none of the symptoms upon which the separate ratings are based is duplicative or overlapping).  He claims that, in assigning him a 10 percent rating for his right knee based on arthritis under DCs 5010-5260, the RO is engaging in "lowballing", a practice for which the RO is known.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45.

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45); see also Johnson v. Brown, 9 Vet. App. 7 (1996) (provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion). 

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  A compensable rating under DC 5003 and § 4.59 for painful motion is assignable where arthritis is established by X-ray findings, even if there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Pain, however, must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In other words, although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

VA's Office of General Counsel (OGC) has issued precedent opinions pertinent to claims of entitlement to increased ratings for knee disabilities.  These OGC opinions hold that a Veteran who has x-ray evidence of arthritis and instability of the knee may be evaluated separately under DCs 5003 and 5257, respectively, provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOGCPREC 9-98 (August 14, 1998).  Additional disability is shown when a veteran meets the criteria for at least a noncompensable evaluation under either DC 5260 or 5261, which require flexion limited to 60 degrees or extension limited to 5 degrees, or when there is painful motion such that it adds to the actual limitation of motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A separate rating also may be granted under DC 5003 and 38 C.F.R. § 4.59, when a veteran technically has full range of motion that is inhibited by pain.  9-98 at paragraphs 4, 6; see also Lichtenfels, 1 Vet. App. at 488.

In another precedent opinion, VAOPGCPREC 9-2004 (September 17, 2004), OGC held that a veteran who has both limitation of flexion and extension of the same knee must be rated separately under DCs 5260 and 5261, respectively, if a compensable degree of disability as to each is shown.


A.  Schedular

The RO has evaluated the Veteran's right knee disability as 10 percent disabling from June 3, 2004, under DCs 5010-5260, see 38 C.F.R. § 4.27 (hyphenated DCs used when a rating under one DC requires use of additional DC to identify basis for rating assigned; additional DC is shown after the hyphen).  The RO's action in this regard was based on x-ray evidence of right knee arthritis, which, as explained below, requires consideration of limitation of motion DCs.    

Under DC 5010, arthritis due to trauma is to be rated as degenerative arthritis.  DC 5003, which governs ratings of degenerative arthritis, provides that such arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC(s) for the specific joint or joints involved.  Here, the appropriate DCs are 5260, limitation of knee or leg flexion, and DC 5261, limitation of knee or leg extension.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003.

DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees. A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5257, also applicable in this case, concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  A 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.

DC 5258 provides that a 20 percent rating is assignable for cartilage, semilunar, dislocated, with frequent episodes of "locking" pain and effusion into the joint.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

So, in this case, to be assigned an increased rating for his right knee disability, the Veteran must show that he has limitation of extension of the right leg to at least 15 degrees, limitation of flexion of the right leg to at least 30 degrees, or ankylosis.  To be assigned a separate compensable rating for knee symptomatology not contemplated in the initial 10 percent assigned rating the arthritis (symptoms other than pain and limited, painful motion), the Veteran must show that he has subluxation or instability, however severe, or locking pain and effusion secondary to dislocated semilunar cartilage (meniscus).  See 38 C.F.R. § 4.14 (evaluation of same manifestation of a disability under different DC constitutes pyramiding and is to be avoided).  

The Veteran's assertions, considered in conjunction with pertinent medical documents of record, indeed establish the Veteran's entitlement to greater compensation for his right knee disability, but only from February 12, 2008.  

1.  From June 3, 2004 to February 11, 2008 

The 10 percent rating initially assigned the Veteran's right knee disability during this time period appears to contemplate all symptoms then experienced, including pain and limited, painful motion attributable to x-ray-confirmed arthritis.  

During his hearing, the Veteran indicated that he had been having right knee problems since service, including instability since the early 1980s, when he injured himself at work.  Medical records dated since discharge from active duty confirm right knee problems during active duty and also during National Guard duty, the latter in 1977.  X-rays taken at that time were negative, but the Veteran was placed on profile for two months.  

These records also confirm a work-related injury, but to the back and in February 1987.  While undergoing a related examination, during which the Veteran reported back complaints, not knee complaints, an examiner evaluated other body parts, including the Veteran's knees.  He noted that the Veteran had slightly positive Lachman's test and drawer sign, but full range of right knee motion (0 to 145 degrees) and good stability.  Although the purpose of the noted testing is to evaluate stability or a suspected tear of the anterior cruciate ligament (ACL), the examiner must have found the slightly positive result insufficiently severe to demonstrate actual instability as he specifically noted good stability despite the results.  

From that point in time until 2005, the Veteran injured his left knee, but did not report or seek treatment for any right knee symptomatology.  In February 2006, he sought private treatment for bilateral knee pain reported to have existed since the 1970s.  Referring to both knees, the Veteran indicated that he had pain, swelling, locking, catching and decreased range of motion and was still able to do his job (working in a post office), but experienced pain with certain activities.  On the right, the physician noted range of motion from 0 to 120 degrees (20 degrees less than normal flexion), mild medial joint line tenderness, a negative Lachman, no peripatellar crepitus, a neurovascularly intact lower extremity and no other neurological abnormalities.  X-rays revealed mildly decreased joint space on the right with genu varum to neutral.  The physician diagnosed knee pain consistent with mild osteoarthritis, indicated that no surgery was needed and recommended weight loss and anti-inflammatories as needed.  

Thereafter, but prior to February 12, 2008, the Veteran sought no further right knee treatment.  He did, however, undergo a VA examination.  In September 2006, during that examination (focusing on both knees), he reported intermittent knee pain with remissions, giving way and instability, the need for ambulatory aids, including crutches, weakness, repeated effusion, swelling and severe flare-ups, including when he was issued crutches and told to use them for 6 months.  The examiner noted evidence of abnormal weight bearing, limited, painful motion, including, at worst, flexion to 70 degrees, and crepitation.  X-rays revealed mild degenerative joint disease in the medial compartment of both knees, which the examiner indicated had a mild to moderate effect on various activities of daily living.

A review of the treatment records reflect that the flare-up incident to which the Veteran referred during the examination involved his left knee, not his right knee, and showed torn ligaments.  Indeed secondary to that incident, doctors issued the Veteran multiple ambulatory aids, including crutches, a brace and a cane, all secondary to left knee, not right knee instability.   

In August 2007, while pursuing handicap license plates, the Veteran reported that his right knee had been hurting for a few weeks.  By September 2007, it must not have been affecting him too significantly because, during a lipid clinic visit, he reported that he walked a mile two to three times weekly.   

There is simply no medical evidence establishing that, from June 3, 2004 to February 11, 2008, degenerative joint disease in the Veteran right knee caused any symptoms other than pain and noncompensable, painful limitation of motion, symptoms contemplated in the 10 percent rating assigned the right knee disability.  During this time period, the Veteran had full extension, flexion limited to 70 degrees, at worst, including on repetitive use, and no ankylosis, instability, subluxation or a dislocated meniscus.  

To the extent the 1987 slight Lachman's test and drawer sign could be seen as evidence of instability, by 2006, when the Veteran underwent further private testing, it no longer existed.  

2.  Since February 12, 2008

The 10 percent rating initially assigned the Veteran's right knee disability does not contemplate all symptoms the Veteran has been experiencing since February 12, 2008.  This rating contemplates the pain and limited, painful motion resulting from the Veteran's right knee arthritis.  

Since February 12, 2008, the Veteran has undergone VA examinations and received right knee treatment, but during the April 2008, November 2008 and September 2011 examinations and treatment visits, no medical professional noted limited right knee motion of such severity, it would be compensable under either DC 5260 or 5261, including on repetitive use or during flare-ups.  Rather, they noted motion limited to, at worst, 0 to 70 degrees.  

However, as the Veteran and his family members have been asserting during the course of this appeal, on February 12, 2008, a private physician noted that the Veteran had significant right knee subluxation, for which he should undergo physical therapy (no evidence that he did so).  Given this level of severity, which more nearly approximates "severe" rather than "moderate" disability, and the fact that the subluxation is causing symptoms other than pain and limited motion, including giving away, popping, instability and effusion (the latter confirmed on x-rays in September 2011), a separate 30 percent rating may be assigned this subluxation under DC 5257, based on severe recurrent subluxation.  

There is no medical evidence establishing that, from February 12, 2008, degenerative joint disease in the Veteran right knee caused any symptoms other than pain and noncompensable, painful limitation of motion, symptoms contemplated in the 10 percent rating assigned the right knee arthritis.  There is also no medical evidence establishing that, during this time period, the Veteran had dislocated semilunar cartilage with symptoms other than those already contemplated in the 10 and 30 percent ratings, which would entitle him to yet another separate rating.  

B.  Extraschedular 

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis. The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms," including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

Initially during the course of this appeal, in a concurrently filed psychiatric claim, the Veteran contended that he retired and was awarded disability by the SSA based on a psychiatric disability, an assertion the record substantiates.  In January 2011, during his hearing, he claimed that his right and left knees, alone, forced him to retire, an assertion the record does not substantiate.  Regardless, his assertion in this regard raises the question of whether he is entitled to a higher initial rating for his right knee disability on an extraschedular basis based on interference with employment.  

The Board acknowledges this assertion, but does find that a referral for extraschedular consideration necessary.  The schedular criteria reasonably describe the level of severity and symptomatology of the Veteran's right knee disabilities.  The pain and painful, limited motion associated with his right knee arthritis are contemplated in the 10 percent rating assigned that disability under DCs 5010-5260.  The giving away, popping, instability and effusion associated with the severe subluxation are contemplated in the 30 percent rating assigned the disability under DC 5257.  Given this fact, the Board need not proceed further by determining whether the Veteran's right knee disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different ratings in the future should his right knee disability pictures change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted ratings are the most appropriate given the evidence of record.

Based on the previous findings, the Board concludes that the criteria for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, from June 3, 2004 to February 11, 2008, are not met, but the criteria for an initial separate 30 percent rating for subluxation of the right knee, from February 12, 2008, are met.  In reaching this conclusion, the Board considered the complete history of the right knee disabilities as well as the current clinical manifestations and the effect the disabilities have on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  

An initial separate 30 percent rating for subluxation of the right knee, from February 12, 2008, is granted.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


